Title: To Benjamin Franklin from the Duc de La Rochefoucauld, [on or after 12 October 1778]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Lundi matin [on or after October 12, 1778]
Le Duc de la Rochefoucauld a l’honneur de faire ses complimens à Monsieur franklyn en lui envoiant une lettre qu’il a crû convenable d’écrire au Capitaine Jones pour lui rendre compte de sa conversation avec M. de sartine; la lettre est ouverte, et Monsieur franklyn est prié de vouloir bien la lire.
Le duc de la Rochefoucauld se fera un grand plaisir de revoir Monsieur franklyn dans trois semaines et d’ici à ce tems là, il lui souhaite l’arrivée de bonnes nouvelles.
